      Case: 1:17-cv-04983 Document #: 110 Filed: 06/18/19 Page 1 of 7 PageID #:1519



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 MICHAEL V. MCMAKEN, on behalf of
 the Chemonics International, Inc.
 Employee Stock Ownership Plan, and on
 behalf of a class of all other persons
 similarly situated,
                                                        Case No. 1:17-cv-04983-ARW-MDW
                         Plaintiff,

 v.

 GREATBANC TRUST COMPANY,

                         Defendant.

                           PLAINTIFF’S OPPOSITION TO
                 DEFENDANT’S MOTION FOR DISCOVERY UNDER
             RULE 56(d) OF THE FEDERAL RULES OF CIVIL PROCEDURE

         In its Fed. R. Civ. P. 56(d) Motion for Discovery (Dkt. 106), Defendant fails to show that

the discovery it seeks would create a genuine dispute of material fact on the single issue raised in

Plaintiff’s pending Motion for Summary Judgment on the Fifth Affirmative Defense (Dkt. 101),

i.e., whether Defendant was a fiduciary to Chemonics International, Inc. The Court should

therefore deny Defendant’s motion and proceed to rule on Plaintiff’s motion.

         Rule 56(d) provides that “[i]f a nonmovant [to a summary judgment motion] shows by

affidavit or declaration that, for specified reasons, it cannot present facts essential to justify its

opposition, the court may . . . allow time . . . to take discovery.” Fed. R. Civ. P. 56(d). Rule 56(d)

“is not a shield that can be raised to block a motion for summary judgment without even the

slightest showing by the opposing party that his opposition is meritorious.” Korf v. Ball State

Univ., 726 F.2d 1222, 1230 (7th Cir. 1984) (citation omitted). Accordingly, Rule 56(d) places the

burden on the nonmovant opposing summary judgment to “state the reasons why the party



                                                    1
   Case: 1:17-cv-04983 Document #: 110 Filed: 06/18/19 Page 2 of 7 PageID #:1520



cannot adequately respond to the summary judgment motion without further discovery and must

support those reasons by affidavit.” Deere & Co. v. Ohio Gear, 462 F.3d 701, 706 (7th Cir.

2006). In its affidavit, the party must demonstrate “how postponement of a ruling on the motion

will enable [it], by discovery or other means, to rebut the movant’s showing of the absence of a

genuine issue of fact.” Korf, 726 F.2d at 1230 (citation omitted). If the reasons identified by the

non-movant are not material to the summary judgment ruling, and the district court’s decision

would not differ if discovery were conducted, a district court is within its discretion to deny the

Rule 56(d) motion. See Sterk v. Redbox Automated Retail, LLC, 770 F.3d 618, 628 (7th Cir.

2014) (district court did not abuse its discretion in denying additional discovery where plaintiffs

had identified two areas of discovery necessary to respond to summary judgment motion, and

“[n]either of these topics were material to the district court’s summary judgment ruling”); see

also Grayson v. O’Neill, 308 F.3d 808, 816 (7th Cir. 2002) (denying discovery motion because

“the evidence [movant] sought is not relevant”); Baker v. McCorkle, No. 1:16-cv-03026, 2017

WL 2443287, at *3 (S.D. Ind. June 6, 2017) (denying extension of time request because plaintiff

“does not show how the requested material relates in any way to Defendants’ Motion for Partial

Summary Judgment”).

       Defendant’s motion fails for two reasons. First, discovery into parol evidence is

unnecessary because the Release is not ambiguous. Second, discovery on whether Plaintiff

knowingly and voluntarily released his claims is relevant only to Plaintiff’s response to a defense

motion to enforce the Release. No such motion is pending.

       There is no dispute that Defendant claims that it is a Releasee under the Confidential

Separation Agreement and General Release (the “Release”) at issue in the Fifth Affirmative

Defense (Waiver and Release) on the basis that it is allegedly a fiduciary to Chemonics. See



                                                  2
    Case: 1:17-cv-04983 Document #: 110 Filed: 06/18/19 Page 3 of 7 PageID #:1521



Defendant GreatBanc Trust Company’s Responses to Plaintiff’s Statement of Undisputed Facts

¶ 9 (“Response to SOMF”) 1 (Dkt. 108). Plaintiff’s motion seeks partial summary judgment only

on the issue that Defendant is not a Releasee because it was not (and is not) a fiduciary to

Chemonics (it was and is a fiduciary to the Plan). Under the well-established case law, the Court

should deny Defendant’s motion because the discovery it seeks it immaterial to the one issue

presented.

       Defendant’s primary argument is that it “requires discovery of parol evidence regarding

[the] parties’ intent in entering into to [sic] the Release.” Golumbic Declaration ¶ 11 (Dkt. 106-

1). But parol evidence is relevant only if the Release is ambiguous. It is not. Whether Defendant

was a fiduciary to Chemonics is largely a legal question to which discovery into the parties’

intent is immaterial; it can and should be decided without additional discovery. See Federal

Housing Fin. Agency v. City of Chicago, 962 F. Supp. 2d 1044, 1055 (N.D. Ill. 2013) (holding,

“discovery is not necessary to decide the preemption issues as they are ‘purely legal questions’”);

A.M.T. v. Gargano, 781 F. Supp. 2d 798, 801-02 (S.D. Ind. 2011) (denying 56(d) motion because

discovery was irrelevant to the legal question presented); cf. Gordon v. CIGNA Corp., 890 F.3d

463, 479 (4th Cir. 2018) (denying Rule 56(d) motion in ERISA case for discovery on fiduciary

status where movant “made no showing that the discovery she sought would have created a

genuine dispute of material fact”).

       Put another way, there is no dispute that the operative term in the Release is “Chemonics

and its . . . fiduciaries.” Response to SOMF ¶¶ 8, 9 (emphasis added). That is not an ambiguous

phrase, and the “affidavit or declaration” submitted in support of Defendant’s motion does not

show otherwise by “set[ting] forth any specific evidence which [it] might have obtained from


1
 “SOMF” refers to Plaintiff’s Statement of Material Facts as to Which There is No Genuine Issue that
Entitle Plaintiff to Judgment as a Matter of Law on the Fifth Affirmative Defense (Dkt. 103).

                                                   3
    Case: 1:17-cv-04983 Document #: 110 Filed: 06/18/19 Page 4 of 7 PageID #:1522



discovery sought that would create a genuine issue of material fact,” as required by Rule 56(d). 2

Addison Automatics, Inc. v. Hartford Cas. Ins. Co., No. 13-cv-1922, 2015 WL 1543216, at *11

(N.D. Ill. 2015) (citation, punctuation omitted); Fed. R. Civ. P. 56(d). In contrast, Chemonics

argued to the U.S. Bankruptcy Court for the Eastern District of Virginia only that GreatBanc is a

Releasee if it is a fiduciary to Chemonics; it did not claim that fiduciaries to persons other than

Chemonics are also released if appointed by Chemonics. See In re: McMaken, No. 17-13334,

2018 WL 4471017, at *2-3 (Bankr. E.D. Va. Sept. 13, 2018) (observing that “in Chemonics’

view, GreatBanc is a fiduciary for Chemonics and therefore a Releasee,” and holding that

“Chemonics has failed to meet its burden to prove that GreatBanc was its fiduciary”). 3

Defendant has not shown an ambiguity suggesting that fiduciaries to third parties appointed by

Chemonics may also be Releasees. Discovery into and presentation of parol evidence is therefore

prohibited under the well-established case law. See Cent. States, Pension Fund v. Waste Mgmt.

of Mich., Inc., 674 F.3d 630, 634-36 (7th Cir. 2012) (affirming denial of 56(d) motion in ERISA

case where contract was not ambiguous); Cincinnati Ins. Co. v. Society Ins., No. 14-cv-1319,

2014 WL 7054976, at *3 (C.D. Ill. Dec. 12, 2014) (“Plaintiff argues that it requires discovery

into the scope of the release [but] extrinsic evidence may only be used to interpret the release if it

is ambiguous on its face. Where the terms of the release are clear and explicit, the court must



2
  Defendant’s required “affidavit or declaration,” tellingly, does not affirmatively claim that the Release is
ambiguous but posits that if it is allowed to fish around in discovery “GreatBanc may argue that the
release is ambiguous.” Golumbic Decl. ¶ 11. That plainly does not meet its Rule 56(d) burden. See
Davis v. G.N. Mortg. Corp., 396 F.3d 869, 885-86 (7th Cir. 2005) (affirming district court’s denial of
request for additional discovery because request was “based on nothing more than mere speculation and
would amount to a fishing expedition”).
3
  Defendant’s lawyer from the Groom firm accompanied Chemonics’ lawyer to present oral argument at
the Bankruptcy Court, and Defendant’s opposition to the motion to amend herein made virtually identical
arguments and cited the same cases and documents as Chemonics’s opposition to Plaintiff’s objection to
the proof of claim at the Bankruptcy Court. Dkt. 52 at 4. Defendant’s claim of ambiguity is a more recent
invention, that Chemonics’ counsel did not make.

                                                      4
    Case: 1:17-cv-04983 Document #: 110 Filed: 06/18/19 Page 5 of 7 PageID #:1523



enforce them as written, and construction of the instrument is a question of law.”) (quotation

marks omitted); N.W. v. District of Columbia, 107 F. Supp. 3d 141, 147 (D.D.C. 2015) (“A

contract . . . is not rendered ambiguous merely because the parties disagree over its proper

interpretation . . . [and] extrinsic evidence of the parties’ subjective intent may be resorted to

only if the document is ambiguous.”) (punctuation and citations omitted). 4

        Defendant also claims to want discovery about “the totality of the circumstances

surrounding the signature,” i.e., whether Plaintiff knowingly and voluntarily entered into the

Release. Golumbic Decl. ¶¶ 13-15. However, the pending motion for summary judgment does

not challenge the validity of the Release on such grounds. Indeed, whether the Release was

knowing and voluntary is Plaintiff’s response to a defense motion to enforce the Release.

Defendant can take that discovery on that issue whenever it wants and has plenty of time to do so

before filing any motion of its own, but it has nothing to do with Plaintiff’s motion. Thus, the

Iowa decision Defendant cites is simply not relevant because it addressed a plaintiff’s opposition

on grounds of unknowing and involuntary release to a defendant’s motion for summary judgment

on release. See id. ¶¶ 14-15 (citing Innis v. Bankers Tr. Co. of S.D., No. 4:16-cv-650 (S.D. Iowa

Apr. 30, 2019))). Indeed, should the Court grant Plaintiff’s motion for summary judgment, we

will never get to discovery of knowing and voluntary because it will not be necessary. Defendant

does not get to delay resolution of the pending motion, force further costly discovery, and delay

resolution of an issue that will be important in the upcoming class certification motion practice,




4
  While Defendant has not argued for a latent ambiguity allowing consideration of parol evidence, such an
argument would also be meritless because Defendant has not met its burden of offering a reasonable
alternative interpretation of the phrase “Chemonics and its fiduciaries.” Cent. States, 674 F.3d at 636-37
(argument of latent ambiguity rejected on 56(d) motion where defendant “has not offered any other
reasonable interpretation of the unambiguous language in the plan documents, even assuming there was
extrinsic evidence to support such a hypothetical alternative interpretation”).

                                                    5
   Case: 1:17-cv-04983 Document #: 110 Filed: 06/18/19 Page 6 of 7 PageID #:1524



by arguing it wants discovery to be able to make arguments that are not presented by Plaintiff’s

motion.

       For all these reasons, the Court should deny the Rule 56(d) motion.

Dated: June 18, 2019                  Respectfully submitted,

                                        /s/ Patrick O. Muench__
                                        Patrick O. Muench (IL #6290298)
                                        Gregory Y. Porter (pro hac vice)
                                        Ryan T. Jenny
                                        BAILEY & GLASSER LLP
                                        1055 Thomas Jefferson Street NW
                                        Suite 540
                                        Washington, DC 20007
                                        Telephone: (202) 463-2101
                                        Facsimile: (202) 463-2103
                                        pmuench@baileyglasser.com
                                        gporter@baileyglasser.com
                                        rjenny@baileyglasser.com

                                        Attorneys for Plaintiff




                                                6
   Case: 1:17-cv-04983 Document #: 110 Filed: 06/18/19 Page 7 of 7 PageID #:1525



                               CERTIFICATE OF SERVICE

      I hereby certify that on this 18th day of June 2019, a copy of the foregoing was served

using the Court’s CM/ECF system upon Defendant’s counsel:

Lars C. Golumbic
Andrew Salek-Raham
Kara Petteway Wheatley
GROOM LAW GROUP, CHARTERED
1701 Pennsylvania Avenue NW
Washington, DC 20006
Telephone: (202) 861-6615
Facsimile: (202) 659-4503
E-Mail: lgolumbic@groom.com
E-Mail: asalek-raham@groom.com
E-Mail: KWheatley@groom.com

Bradford D. Roth
Daniel Broderick Jr.
Brendan R. Youngblood
CASSIDAY SCHADE LLP
222 West Adams Street
Chicago, IL 60606
Suite 2900
Telephone: (312) 641-3100
Facsimile: (312) 444-1669
E-Mail: broth@cassiday.com
E-Mail: dbroder@cassiday.com
E-Mail: byoungblood@cassiday.com
Counsel for Defendant

                                                   /s/ Patrick O. Muench
                                                   Patrick O. Muench (IL #6290298)
                                                   BAILEY & GLASSER LLP
                                                   1054 31st Street, NW, Suite 230
                                                   Washington, DC 20007
                                                   Telephone: (202) 463-2101
                                                   Facsimile: (202) 463-2103
                                                   pmuench@baileyglasser.com

                                                   Attorneys for Plaintiff
